NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

JOHN L. NORMAN, DOC #739594,     )
                                 )
          Appellant,             )
                                 )
v.                               )                  Case No. 2D17-3630
                                 )
SHERIFF WILLIAM G. PRUMMELL,JR., )
ROBERT GAY, and HECTOR OQUENDO, )
                                 )
          Appellees.             )
                                 )


Opinion filed September 20, 2019.

Appeal from the Circuit Court for Charlotte
County; Lisa S. Porter, Judge.

John L. Norman, pro se.

Adriana M. Jisa of Purdy, Jolly,
Giuffreda, Barranco & Jisa, P.A.,
Ft. Lauderdale, For Appellees.


PER CURIAM.

             Affirmed.



VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.